Citation Nr: 1134260	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  03-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis prior to May 31, 2001, and in excess of 10 percent thereafter.	

2.  Entitlement to an evaluation in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease (GERD), status-post gallbladder removal and irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to May 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2002 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a VA Central Office (CO) hearing in connection with the current claims.  The hearing was scheduled and subsequently held before the undersigned Veterans Law Judge (VLJ) in January 2008.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also submitted additional medical evidence in support of her claim with a waiver of RO jurisdiction.

Specifically, the Veteran testified in January 2008 that she underwent foot surgery in 2005.  The Veteran indicated that she sought a temporary total disability rating as a result of this surgical procedure and subsequent convalescence.  The Veteran also raised a claim in her notice of disagreement (NOD) regarding entitlement to a clothing allowance to help defray the cost of specialty shoes.  These issues were referred to the RO for any appropriate action in the Board's February 2008 and January 2010 remand orders.  To date, however, it does not appear that any action has been taken on these issues.  Accordingly, the Board again refers these issues to the RO for any appropriate action.

As noted above, the Veteran's claims were before the Board in February 2008 and January 2010 and were remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding treatment records, and affording the Veteran VA examinations.  For reasons discussed in greater detail below, the Board finds substantial compliance with the January 2010 remand order.  Accordingly, the Veteran's claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is manifested by tenderness to palpation, chronic foot and heel pain, particularly when walking or standing, mild gastroc-soleus equinus on the right side, minimal swelling in the balls of the feet and toes, painful motion in the hallux and metatarsophalangeal joint, painful motion on maximal dorsiflexion, some evidence of supination through the hindfoot, limited function for prolonged standing and walking, use of bilateral custom orthotics, and significant" effects on her ability to work as a teacher in that she could not be on her feet for any significant period of time (i.e., 15 to 30 minutes at most).

2.  The Veteran's bilateral plantar fasciitis is not manifested by pronounced disability, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, or actual loss of use of the foot.

3.  The Veteran's gastrointestinal disability is manifested by difficulty swallowing, nausea, chronic abdominal pain, tenderness, and constipation, bloating, diarrhea, episodic regurgitation and vomiting, as well as pyrosis, dyspepsia, esophagitis, duodenitis, melena, and dark, tarry stools.  Competent medical evidence described these symptoms as "chronic" and "severe."  Resolving all doubt in the Veteran's favor, these symptom combinations are productive of severe impairment of health.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for bilateral plantar fasciitis, but not higher, are met for the entire period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5276, 5278, 5284 (2010).

2.  The criteria for an evaluation of 60 percent for hiatal hernia with gastroesophageal reflux disease (GERD), status-post gallbladder removal and irritable bowel syndrome (IBS), are met for entire period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Plantar Fasciitis

The Veteran contends that her service-connected bilateral plantar fasciitis is worse that initially rated and that she is entitled to a higher disability evaluation.  By way of history, the RO granted service connection for bilateral plantar fasciitis in the May 2002 rating decision currently on appeal.  The RO evaluated this disability as non-compensably disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5276, effective May 20, 1997.  The hyphenated code was intended to show that the Veteran's bilateral plantar fasciitis had symptoms of other foot injuries (Diagnostic Code 5284) and acquired flatfoot (Diagnostic Code 5276).  The Veteran was notified of this decision, provided her appellate rights, and timely perfected this appeal.  Following the submission of additional evidence, the RO evaluated the Veteran's bilateral plantar fasciitis as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5279 (metatarsalgia), effective May 31, 2001.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected bilateral plantar fasciitis during the claim period such that staged ratings are for application in this case.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Service treatment records (STRs) associated with the claims file revealed that the Veteran sought care at the podiatry clinic in October 1996 after reporting bilateral arch pain for approximately one year.  The Veteran reported no improvement in her symptoms with use of insoles, non-steroidal anti-inflammatory drugs (NSAIDs), and physical profiles.  The examiner observed evidence of tenderness to palpation at the base of the heels and toes.  The impression was chronic plantar fasciitis.  X-rays of the Veteran's right foot taken later that same month were interpreted to be normal.  

The Veteran was also afforded a clinical evaluation and physical examination in January 1997 prior to discharge from service.  The Veteran's feet were described as normal at that time and no abnormalities were found.  However, she reported having a past medical history significant for plantar fasciitis.
  
The Veteran was afforded a VA general medical examination (GME) in July 1997.  She reported a past medical history significant for bilateral plantar fasciitis.  She was instructed to wear special arch supports in her shoes and stretch her Achilles tendon bilaterally prior to activity.  The Veteran followed these instructions, but indicated to the examiner that she experienced chronic foot pain since that time.  She also had foot pain with prolonged standing or walking, but she denied swelling, erythema, or heat.  The Veteran obtained some relief from these symptoms with Tylenol, stretching, and wearing special shoes with arch supports.  The Veteran also stated that her feet did not hurt as long or as severely as in the past.  Upon physical examination, the examiner observed evidence of some tenderness to palpation along the arches bilaterally, but there was no evidence of swelling, ecchymosis, or pes planus.  The impression was chronic foot pain secondary to bilateral plantar fasciitis.

The Veteran presented to Landstuhl Family Practice in March 1998 with subjective complaints of bilateral foot pain and swelling.  The examiner noted that the Veteran had a past history of chronic plantar fasciitis.  A physical examination of the Veteran's feet showed normal appearance with normal range of motion in the ankles and toes.  The examiner did, however, note evidence of mild left arch tenderness.  The impression was chronic bilateral foot pain.  A podiatry note dated that same month found the Veteran to have plantar fasciitis. 

The Veteran was also afforded a VA Compensation and Pension (C&P) foot examination in April 2002.  She reported a past medical history significant for bilateral plantar fasciitis since 1996 or 1997, and stated that her symptoms were partially alleviated with soaks and massages.  A physical examination of the Veteran's feet showed tenderness to palpation of the medial band of the plantar fascia on the soles of both feet.  The examiner also noted the presence of a "tight" gastroc-soleus on the right side.  The Veteran had normal longitudinal arch architecture with normal form and function of the tendo-Achillis and tibialis posterior.  The impression was bilateral plantar fasciitis with mild gastroc-soleus equinus on the right side.

VA administered a contract C&P examination in August 2004.  The Veteran reported subjective symptoms of pain, weakness, stiffness, swelling, and fatigue of the feet bilaterally when standing and walking.  She reported stiffness and swelling of the feet bilaterally at rest.  The Veteran reported no specific functional impairment at the time of the examination as a result of her bilateral foot disability, but stated that she lost time from work on three separate occasions during the recent month due to foot pain.  She also reported that she required night splints and shoe insoles.

A physical examination of the Veteran's feet showed evidence of moderate tenderness to the plantar arch bilaterally.  The Achilles tendon revealed good alignment, but the examiner noted that the Veteran had clawfeet with a slight to moderate degree of contraction and shortening of the plantar fascia bilaterally.  No evidence of painful motion, edema, disturbed circulation, dropped forefoot, weakness, atrophy, marked varus deformity, or flat feet was found.  There was also no evidence of inward rotation of the superior position of the heel, medial tilting of the upper border of the talus, marked pronation, Morton's metatarsalgia, hammertoes, hallux valgus, or hallux rigidus.  X-rays of the Veteran's feet were normal bilaterally.  The impression was bilateral claw feet and bilateral plantar fasciitis.  The examiner also noted that the Veteran had limited function for prolonged standing and walking.  The examiner stated, "[f]or VA established diagnosis of bilateral plantar fasciitis, the diagnosis is changed to bilateral clawfeet and bilateral plantar fasciitis."

The Veteran sought care at the Portsmouth Naval Medical Center (NMC) podiatry clinic in January 2005.  She reported a longstanding history of bilateral heel pain with increasing frequency and severity.  These symptoms, according to the Veteran, were worse in the morning and exacerbated by being on her feet.  A physical examination of the Veteran's feet revealed tenderness to palpation of the plantar aspect of the heel and of the anteromedial tubercle bilaterally.  No swelling, erythema, abnormal warmth, or masses were found.  The examiner described the foot motion as normal.  A neurological evaluation was likewise normal without evidence of abnormal sensation.  The impression was bilateral plantar fasciitis and an injection to the tendon was performed on the left.  A notation on the examination report also indicated that the Veteran was released with work duty limitations, but the nature and extent of these limitations were not discussed.  See also, August, September, and November 2005 treatment notes.

The Veteran subsequently underwent a right foot fasciotomy in December 2005.  Follow-up treatment notes found no signs of erythema or complications.  The impression was bilateral plantar fasciitis.  In January 2006, a follow-up appointment at Portsmouth NMC showed normal foot motion bilaterally without evidence of erythema in the right foot or tenderness to palpation in the plantar aspect of the left heel.

The Veteran presented to McDonald Army Community Hospital (MACH) in May 2007 with subjective complaints of bilateral heel pain.  She denied improvement in her symptoms following surgical treatment and stated that her symptoms were worse with standing and walking.  The Veteran's past surgical history was significant for a right fasciotomy.  She also reported foot numbness and difficulty finding comfortable shoes.  A physical examination of the Veteran's feet showed no evidence of swelling or abnormal warmth.  The examiner observed evidence of tenderness to palpation of the plantar aspect and anteromedial tubercle of the right foot.  The impression was plantar fasciitis.  The examiner prescribed bilateral custom orthotics to the Veteran.

As noted above, the Veteran testified before the undersigned VLJ in January 2008.  Specifically, the Veteran stated that she was employed as a teacher and had difficulty standing for more than 20 minutes.  Standing in excess of 20 minutes resulted in increased pain and swelling.  The Veteran also testified that she had to take three pairs of shoes to work and change her footwear throughout the day due to swelling in her feet.  She further stated that she was unable to do "big" grocery shopping, do household chores for an extended period, or play with her children.  Instead, the Veteran testified that she bought one bag of groceries or cleaned one room at a time.  She also noted little improvement following her 2005 surgery.

The Veteran was provided another VA C&P examination July 2009.  Her past medical history was significant for a right foot fasciotomy in 2005.  According to the Veteran, the surgery provided some relief from her symptoms, but the improvement was not dramatic.  As such, the Veteran elected not to undergo a similar procedure on the left foot.  The Veteran reported subjective symptoms of pain, swelling, stiffness, fatigability, and lack of endurance in the left foot while walking or standing.  In the right foot, she reported subjective complaints of pain, swelling, and lack of endurance while standing or walking.  It was noted that the Veteran used orthotic inserts in her shoes with "poor" results.  She obtained some relief from her symptoms with rest, elevation, heat, and use of medications, but she indicated that she could no longer take NSAIDs because of her "stomach condition."  She was also able to stand for approximately 15 to 30 minutes and walk approximately one-quarter mile.  The Veteran experienced flare-ups approximately weekly or more often for a period of one to two days.  Flare-ups interfered with the Veteran's occupation as a teacher in that she was unable to be "up and about."

An examination of the Veteran's left foot showed evidence of minimal swelling in the ball of the foot and tenderness.  No painful motion, weakness, instability, abnormal weightbearing, or malunion or nonunion of the tarsal or metatarsal bones was noted.  An examination of the Veteran's right foot showed evidence of minimal swelling of the toes.  No painful motion, weakness, tenderness, instability, abnormal weightbearing, or malunion or nonunion of the tarsal or metatarsal bones was noted.  The Veteran's gait was normal.  X-rays of the Veteran's feet were interpreted to show evidence of bilateral hallux valgus, but were otherwise negative.  The impression was bilateral plantar fasciitis with bilateral hallux valgus.  The examiner noted that this condition had "significant" effects on her ability to work as a teacher in that she could not be on her feet for any significant period of time (i.e., 15 to 30 minutes at most).  The Veteran was, however, noted to be a part-time teacher for the past one to two years and she lost less than one week of work in the past 12 months due to foot pain.  

The Veteran was afforded another VA C&P examination in October 2010.  She reported subjective complaints of pain over the bilateral plantar fascia, calcaneus, and within the metatarsophalangeal joints bilaterally, worse on the right.  It was noted that the Veteran used custom orthotics (which helped when walking, but not as much when standing still).  The Veteran's past surgical history was significant for right plantar fascia release.  The Veteran also obtained some relief with "injections" in the past, but was told that continued injections would not be in her interest, so this mode of treatment was discontinued.  It was noted that the Veteran worked as a teacher and that her service-connected bilateral plantar fasciitis affected her in that she had to stand for a long period of time without sitting.  She also reported interference with activities of daily living (ADLs) such as doing anything which required standing for a long period of time (i.e., walking, cooking, yardwork, taking care of her home, etc.).  She experienced daily flare-ups at the end of the day during the school year.  During the summer months, the Veteran reported that it bothered her much less.  The flare-ups lasted several hours and resulted in significantly painful walking and standing.  She used massage and stretching to deal with her symptoms.

A physical examination revealed evidence of normal arches.  No evidence of planus, corns, calluses, edema, weakness, instability, or abnormal weightbearing was found.  There was also no tenderness in the Achilles and the Achilles was normally aligned.  Painful motion was noted in the hallux and metatarsophalangeal joint, right greater than left.  She had no pain at mid-range, but pain was noted on maximal dorsiflexion.  According to the examiner, the Veteran had no restriction of motion, but there was tenderness over the medial calcaneus and plantar fascia origin, less so over the body of the plantar fascia.  X-rays of the bilateral feet showed no evidence of fracture or dislocation.  Minimal degenerative changes were noted in the hallux metatarsophalangeal joint with a small dorsal osteophyte, left greater than right.  The radiologist also noted some evidence of supination through the hindfoot, but there was no other evidence of abnormality.  The impression was chronic bilateral plantar fasciitis and bilateral metatarsophalangeal joint early arthritis, right greater than left.  The examiner further stated:

I am not completely sure how the patient got a diagnosis of clawfeet, as she has no deformity at all to her feet.  She has no pronation at all.  Her range of motion of her mid foot and hindfoot is within normal limits.  She has no lesser toe abnormalities, to include hammer or clawing of the toes.  She has no callus or hyperkeratosis evident and no evidence of transfer metatarsalgia.  

She does have pain with dorsiflexion of the great toe bilaterally but no limitation of motion.  This is consistent with early degenerative changes of the hallux bilaterally.  So, this patient does have chronic bilateral plantar fasciitis which is well-documented throughout her service records and does continue to impart some degree of disability; however, she had no evidence of clawing, and her radiographs are consistent with her diagnoses.        

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports an initial 30 percent evaluation for each foot for the entire period of time covered by the appeal under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284.  The Veteran is not, however, entitled to an initial evaluation in excess of 30 percent for either foot for any period of time covered by the appeal.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In this case, the Veteran's bilateral foot disability was originally rated under Diagnostic Codes 5284-5276.  See May 2002 rating decision.  The Veteran's bilateral foot disability was later evaluated under Diagnostic Code 5279 (metatarsalgia), however, the RO failed to explain any rationale for such diagnostic code changes.  See December 2004 rating decision.  Thus, the Board finds this change to be improper.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (noting that any change in a diagnostic code by a VA adjudicator must be specifically explained).  Based on the signs and symptoms, the Board finds that the most appropriate Code to evaluate the Veteran's bilateral foot disability is Diagnostic Code 5276, although other codes will also be considered.

According to Diagnostic Code 5284, a 10 percent evaluation is assigned for moderate foot injuries, while a 20 percent evaluation is assigned for moderately severe foot injuries.  A 30 percent evaluation is assigned for severe foot injuries, while a 40 percent rating is assigned for actual loss of use of the foot.  Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

According to Diagnostic Code 5276, a non-compensable evaluation is assigned for mild acquired flatfoot, symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate acquired flatfoot, weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is assigned for severe bilateral acquired flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation, the highest available schedular rating, is assigned for bilateral pronounced acquired flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

The objective medical evidence of record reflects that the Veteran's bilateral plantar fasciitis is manifested by tenderness to palpation, chronic foot and heel pain, particularly when walking or standing, mild gastroc-soleus equinus on the right side, a slight to moderate degree of contraction and shortening of the plantar fascia bilaterally, minimal swelling in the balls of the feet and toes, painful motion in the hallux and metatarsophalangeal joint, right greater than left, painful motion on maximal dorsiflexion, some evidence of supination through the hindfoot, limited function for prolonged standing and walking, use of bilateral custom orthotics, and significant" effects on her ability to work as a teacher in that she could not be on her feet for any significant period of time (i.e., 15 to 30 minutes at most).

The Board also finds highly probative the Veteran's self-reported symptoms, including pain, weakness, stiffness, swelling, numbness, fatigue, and flare-ups of the feet bilaterally when standing and walking.  In this regard, the Veteran is competent to report her subjective symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative, especially in light of the Veteran's in-service training as a medical specialist.  Accordingly, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial 30 percent evaluation under Diagnostic Codes 5276, 5284 for the entire period of time covered by the appeal.  The signs and symptoms more nearly approximate a severe disability based on pain, including on use and during flare-ups, which occur as often as daily, and the weakness, stiffness, swelling, fatigue, and lack of endurance.

The Veteran is not, however, entitled to an initial evaluation in excess of 30 percent for any period of time covered by the appeal.  Ratings in excess of 30 percent for foot disabilities are limited to certain circumstances, none of which are present here.  For instance, as noted above, Diagnostic Code 5284 assigns a 40 percent rating for actual loss of use of the foot.  In this case, the Veteran is able to use both of her feet, and therefore, a 40 percent rating based on loss of use is not appropriate. 

Diagnostic Code 5276 assigns a 50 percent evaluation for bilateral pronounced acquired flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Diagnostic Code 5278 also assigns a 50 percent evaluation, the highest schedular evaluation available, for acquired clawfoot (pes cavus) with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.

While the Veteran experiences varying degrees of tenderness and obtains only partial relief from her custom bilateral orthotics, the evidence does not reflect (nor does the Veteran allege) that her bilateral plantar fasciitis has resulted in pronounced disability as contemplated by Diagnostic Code 5276.  In fact, the objective medical evidence of record specifically found no evidence of marked pronation, marked inward displacement, and/or severe spasm of the tendo achillis on manipulation.  Moreover, while tenderness was noted, the examiners did not describe it as extreme.  The Veteran was also routinely noted to have normal, albeit painful, motion of the feet.  See VA treatment records and examination reports dated July 1997, March 1998, April 2002, August 2004, January, August, September, November, and December 2005, May 2007, July 2009, October 2010.  The signs and symptoms experienced by the Veteran, and the severity thereof, has been considered in assigning the 30 percent evaluation.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the Veteran is not entitled to an initial 50 percent evaluation under Diagnostic Code 5276 for any period of time covered by the appeal.

Likewise, the August 2004 VA examiner described the Veteran's bilateral clawfeet as having a slight to moderate degree of contraction and shortening of the plantar fascia bilaterally.  In any event, no evidence of marked contraction, dropped forefoot, marked varus deformity, or hammer toes was found.  Additionally subsequent VA treatment records and examination reports specifically found no evidence of clawfeet.  See January, August, September, November, and December 2005, May 2007, July 2009, October 2010 records.  The October 2010 VA examiner, in particular, was "not completely sure" how the Veteran got a diagnosis of clawfeet since she had no deformity at all to her feet, no pronation, normal range of motion of her mid foot and hindfoot, no lesser toe abnormalities, to include hammer or clawing of the toes, no callus or hyperkeratosis, and no evidence of transfer metatarsalgia.  As such, the Veteran is not entitled to an initial 50 percent evaluation under Diagnostic Code 5278 for any period of time covered by the appeal.  

The Board is also aware that the Rating Schedule provides for ratings of bilateral weak foot (Diagnostic Code 5277), metatarsalgia (Diagnostic Code 5279), unilateral hallux valgus (Diagnostic Code 5280), unilateral severe hallux rigidus (Diagnostic Code 5281), hammer toes (Diagnostic Code 5282), and malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  To the extent that these code provisions and Diagnostic Code 5284 are potentially applicable in the Veteran's case, the Board points out that none of these code provisions offer disability ratings in excess of the currently assigned initial 30 percent rating.  Furthermore, an attempt to assign these disability ratings in addition to the currently assigned initial 30 percent evaluation under Diagnostic Code 5276 would contemplate impermissible pyramiding under 38 C.F.R. § 4.14 as the Veteran's signs and symptoms have been considered in assigning the 30 percent rating.  

Another potentially applicable code provision in this case is 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) given the finding of the October 2010 VA examiner related to degenerative changes in the Veteran's hallux joint.  According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the Board's opinion, a separate rating under Diagnostic Code 5003 is not warranted in this case and would constitute impermissible pyramiding under 38 C.F.R. § 4.14 as the Veteran's signs and symptoms have been considered in assigning the 30 percent rating.  See also, Mittleider, 11 Vet. App. at 182 (noting that the Board has considered the signs and symptoms of other foot disabilities which could not be reasonably disassociated from the service-connected bilateral plantar fasciitis).

The Board acknowledges that the Court in DeLuca, 8 Vet. App. at 206-7, indicated that it was necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  However, many of the VA examination reports of record did not consider the criteria.  The October 2010 VA examiner considered the criteria as it was noted that a physical examination revealed painful motion of the hallux and metatarsophalangeal joint, right greater than left, with pain on maximal dorsiflexion without restriction of motion.  Furthermore, the Board has considered the Veteran's reports of pain on use, including during flare-ups, weakness, swelling, fatigue, and lack of endurance in assigning the 30 percent evaluation.  Moreover, the Board based its decision to award an initial 30 percent rating for the entire period of time covered by the appeal in part on the objective findings that the Veteran's bilateral plantar fasciitis resulted in (1) limited function for prolonged standing and walking, and (2) significant" effects on her ability to work as a teacher in that she could not be on her feet for any significant period of time (i.e., 15 to 30 minutes at most).  

In summary, the Veteran is entitled to an initial evaluation of 30 percent for service-connected bilateral plantar fasciitis for the entire period of time covered by the appeal.  The Veteran is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria as the signs and symptoms have not varied such that different ratings are warranted for distinct periods of time.  



II.  Gastrointestinal Disability

The Veteran also contends that the condition of her service-connected gastrointestinal disability has gotten worse and that this decline warrants a higher disability evaluation.  By way of history, the Veteran was originally granted service connection for GERD in a rating decision dated September 1997.  The RO evaluated the Veteran's gastrointestinal disability as non-compensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia), effective May 20, 1997.  The Veteran was notified of this decision and provided her appellate rights, but did not appeal.

The Veteran sought an increased rating in the current claim in May 2001.  The RO evaluated the Veteran's gastrointestinal disability, diagnosed as hiatal hernia with GERD, status-post gallbladder removal and IBS, as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7318-7346, effective May 31, 2001.  See May 2002 rating decision.  The hyphenated code was intended to show that the Veteran's gastrointestinal disability had symptoms of gall bladder removal (Diagnostic Code 7318) and hiatal hernia (Diagnostic Code 7346).  The Veteran was notified of this decision and timely perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability evaluation to 30 percent under 38 C.F.R. § 4.114, Diagnostic Codes 7913-7346, effective May 31, 2001.  The hyphenated code was intended to show that the Veteran's gastrointestinal disability had symptoms of irritable colon syndrome (Diagnostic Code 7319) and hiatal hernia (Diagnostic Code 7346).  

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
  
In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected gastrointestinal disability during the claim period such that staged ratings are for application.  

The Board acknowledges that the Veteran has been diagnosed as having gastrointestinal disabilities in addition to GERD, hiatal hernia, and IBS.  As the symptoms attributable to other gastrointestinal disabilities have not been clearly disassociated from his service-connected conditions, the Board considered all gastrointestinal symptoms and their severity in reaching the conclusions below.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2010).  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

The Veteran presented to Landstuhl Family Practice in August 1999.  The Veteran stated that she had abdominal pain in the morning or when eating anything for the past two weeks.  She rated the pain as a seven (on a scale of one to ten, with ten being the most severe).  The Veteran's past medical history was significant for gastrointestinal reflux and lactose intolerance.  The impression was dyspepsia with GERD.  The Veteran sought follow-up care in January 2000 at Brooke Army Medical Center (BAMC).  She reported continued complaints of epigastric pain and nausea.  The impression was epigastric pain and nausea.

In February 2000, the Veteran was subsequently found to have biliary dyskinesia.  Her symptoms of epigastric pain were exacerbated by eating fried or fatty foods and resulted in nausea and reflux symptoms.  The Veteran underwent gall bladder removal surgery.  In January 2001, the Veteran reported subjective complaints of diarrhea and right upper quadrant abdominal pain for a period of three weeks.  She had one episode of emesis and occasional loose stools, but she denied hematemesis, melena, hematochezia, chills, fever, or weight loss.  She described her appetite as good.  The impression was diarrhea.  The Veteran underwent a private esophagogastroduodenoscopy (EGD) in February 2001.  The results were interpreted to show evidence of mild gastritis of the antrum and duodenitis.  A follow-up appointment at BAMC in April 2001 found the Veteran to have chronic constipation.  The examiner recommended that the Veteran try over-the-counter agents and duty changes.  The Veteran was also diagnosed as having gastritis (no evidence of peptic ulcer disease (PUD)).

The Veteran was afforded a VA C&P digestive disorders examination in April 2002.  She reported subjective complaints of right upper quadrant pain, nausea, vomiting, and reflux symptoms.  An examination of the Veteran's abdomen revealed three scars in the epigastric area.  The scars were well-healed without evidence of herniation or cosmetic defect.  The impression was hiatal hernia with esophageal reflux, relieved by Prilosec (recurrent without Prilosec); IBS; and laparoscopic cholecystectomy. 

The Veteran submitted a statement in support of her claim dated July 2002.  In particular, the Veteran reported having daily constipation or diarrhea with constant abdominal distress.  She also experienced arm pain, "unbearable" heartburn, regurgitation, and "extreme" difficulty swallowing.

The Veteran was also afforded a contract VA C&P examination in August 2004.  She reported recurrent spells of heartburn, burping, nausea, and dysphagia in the military.  She denied receiving any lasting relief from conservative therapies and stated that the symptoms were always worse in the morning.  In particular, she experienced throat and stomach pain, occasional left arm pain, pain behind the breastbone, difficulty swallowing, and frequent flare-ups (as often as six to seven days per week).  According to the Veteran, these attacks required confinement to bed.  She obtained some relief from her symptoms by taking Protonix daily, and by taking TUMS before going to bed.  She also ate very bland foods and restricted the amount and times that she would eat.  The Veteran denied any specific functional impairment, but indicated that she lost time from work four times in the past month as a consequence of her symptoms.  She further reported a weight gain of 16 pounds.

With respect to the Veteran's irritable bowel, she reported subjective complaints of alternating diarrhea, constipation, bloating, and gas for the past five years.  She was encouraged to eat a high fiber diet, but found this ineffective in managing her symptoms or in losing weight.  She had abdominal pain nearly two-thirds of the year, most often associated with constipation which lasted for "weeks at a time."  She also reported having nausea six days per week as well as flare-ups too numerous to count.  Her gastrointestinal symptoms interfered with her work duties and she stated that she lost time from work on three separate occasions as a result of her irritable bowel symptoms.  It was also noted that the Veteran had her gall bladder removed in February 2000.  Since that time, she had residual right upper quadrant abdominal pain.  She described the pain as a "pulling type pain" with associated nausea and diarrhea.  These symptoms limited her ability to perform daily functions.  The Veteran did not receive any follow-up treatment since the cholecystecomy and she denied any functional impairment as a result of having the gall bladder removed.

A physical examination revealed evidence of tenderness in the periumbilical area.  No evidence of significant anemia, malnutrition, chronic cholecystitis, pancreatic insufficiency, or abdominal pain of pancreatic origin was found.  The examiner also reviewed the results of the February 2001 EGD.  The impression was peptic ulcer disease (PUD).  The examiner also diagnosed the Veteran as having post-operative removal of the gall bladder.   

The Veteran reported to Portsmouth NMC that same month for the purpose of establishing care.  Her past medical history was significant for reflux disease, hiatal hernia, and IBS.  She also had daily throat pain, difficulty swallowing solids more than liquids, heartburn three times per week, daily nausea, intermittent abdominal pain and regurgitation, and constipation.  A review of systems was positive for decreased appetite and dysphagia with food sticking.  She denied hematochezia or melena.  The impression was severe esophageal reflux with dysphagia, hiatal hernia, and IBS.  The Veteran was released without limitations and told to follow-up with her internist.  The Veteran was subsequently prescribed Zelnorm for her IBS.

The Veteran sought additional care for her IBS in April 2006.  She reported intermittent left upper quadrant abdominal pain.  She denied diarrhea and rectal pain, but reported constipation.  A review of systems found the Veteran to have normal appetite without dysphagia, nausea, or vomiting.  A physical examination was unremarkable.  The impression was IBS, on Zelnorm, having constipation.

The Veteran underwent a gastrointestinal consultation in November 2006.  She reported subjective complaints of chronic constipation and reflux disease, as well as a history of bloating, gas, and distention (relieved by bowel movements).  She denied fever, chills, headache, decreased appetite, nausea, vomiting, diarrhea, and oliguria.  A physical examination was unremarkable.  The impression was constipation, questionable IBS.  The examiner also diagnosed the Veteran as having esophageal reflux, with possible underlying dysmotility problem.  The Veteran reported worsening symptoms in February 2007 in the form of increased constipation, bloating, increased flatulence, abdominal pain (greater at the end of the day), and difficulty sleeping (stress-related).  The impression was constipation-dependent IBS.

In October 2007, the Veteran was noted to have abnormal weight gain.  She also reported having constipation and heartburn, but denied abdominal pain, nausea, bloating, vomiting, or diarrhea.  The Veteran received dietary counseling at that time. 

The Veteran testified before the undersigned VLJ in January 2008.  Specifically, she reported subjective complaints of frequent bathroom trips, nausea, and reflux.  According to the Veteran, these symptoms interfered with her ability to work as a teacher.  The Veteran also stated that she ate a bland diet which resulted in weight loss of 17 pounds in one month.  According to the Veteran, she was "borderline" anemic and her symptoms resulted in her working as a teacher at a community college on a part-time basis.    

The Veteran's GERD symptoms were described as stable in April 2008, but in February 2009, the Veteran indicated that she had worsening abdominal pain and constipation for the past two weeks.  She rated her constant abdominal pain as a five (on a scale of one to ten).  A review of systems was positive for abdominal pain with gas as well as constipation.  No evidence of nausea, vomiting, or diarrhea was found.  A physical examination was unremarkable and the examiner diagnosed the Veteran as having constipation with hypoactive bowel sounds and IBS.  A gastric emptying study performed that same month was described as "abnormal."

The Veteran was afforded a VA C&P gall bladder examination in July 2009.  Her past medical history was significant for cholecystectomy in 2000.  It was noted that the procedure appeared to resolve her symptoms and it was also noted that its course was improved since onset.  An abdominal examination was normal and no evidence of malnutrition, weight change, portal hypertension, or liver disease was found.  The Veteran was noted to work as a part-time teacher.  No significant occupational effects were found as a result of the cholecystectomy or status-post cholecystectomy. 

The Veteran sought additional care at Portsmouth NMC in August 2009 for constipation.  A review of systems was also positive for bloating, but the Veteran denied abnormal appetite, heartburn, or bloating.  The examiner also noted that the Veteran had a colonoscopy done in the past year which was normal.  The impression was IBS with predominant constipation, gastropathy, and fatigue.  

A follow-up treatment record dated February 2010 documented worsening symptoms of constipation.  Specifically, the examiner noted that the Veteran had bowel movements every 10 days and only when taking a laxative.  The impression was IBS, constipation, and gastropathy, among other conditions.  According to the examiner, consideration was also given to symptoms of autonomic neuropathy.  The following month, in March 2010, it was noted that there was some improvement in the Veteran's constipation symptoms in that she was able to have a bowel movement every six days.  The impression was constipation.

VA administered a C&P stomach examination in October 2010.  The Veteran reported subjective complaints of constipation, intermittent reflux, epigastric and burning chest pain (particularly with heavy meals), occasional dysphagia, melena and dark, tarry stools with each bowel movement, and regurgitation with heavy meals.  She denied hematemesis, esophageal trauma, interference with work or daily activities as a result of acid reflux, peritoneal adhesions, periods of incapacitation due to stomach or duodenal disease, and was not receiving treatment for her acid reflux.  She took Nexium in the past for this condition until June 2010.  She also denied any esophageal or stomach surgery as well as gall bladder symptoms, but it was noted that she had her gall bladder removed in the past.  She also needed to be in close proximity to a bathroom at work when taking laxatives (though she was not taking laxatives at the time of the examination).  A physical examination found the Veteran to be in a good state of health without evidence of malnutrition or anemia.  The impression was GERD, chronic constipation, and history of cholecystectomy.  According to the examiner:

[The Veteran's] symptoms of acid reflux appear stable as long as she avoids heavy meals.  She does not have any symptoms even now without medications, and seems to be doing okay with light meals.  Therefore, I do not believe her acid reflux is causing any limitation in her work or activities of daily living.  Her symptoms of acid reflux are consistent with her service-connected symptoms.  I have reviewed her c-file and she had these episodes of nausea and vomiting and epigastric pain on several occasions, and was diagnosed with mild acid reflux in service.

Her symptoms of chronic constipation seem to be affecting her activities of daily living as she is concerned about taking laxative and has to be close to a bathroom when she is working . . . Her gall bladder surgery is not causing any symptoms or any effects on her work or activities of daily living. 

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a 60 percent evaluation for the Veteran's service-connected gastrointestinal disability, but not higher, for the entire period of time covered by the appeal.  

GERD is rated analogously to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 30 percent evaluation is assigned for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation, the highest schedular rating available under this code provision, is assigned for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Although the Veteran reported on numerous occasions during the pendency of this claim symptoms such as chronic abdominal pain, occasional nausea, melena, and dark, tarry stools with each bowel movement, the evidence of record does not reflect, nor does the Veteran allege, that she experienced material weight loss and/or moderate anemia.  In fact, no objective evidence of material weight loss or moderate anemia was found at any time during the period covered by this appeal.  VA examiners in August 2004, July 2009, and October 2010 specifically found no evidence of these symptoms.  To the extent that the Veteran reported that she has borderline anemia, this is not indicative of moderate anemia as contemplated by Diagnostic Code 7346.

However, the Board finds that the Veteran's hiatal hernia with GERD is manifested by difficulty swallowing, nausea, abdominal pain, tenderness, and constipation, bloating, diarrhea, and episodic regurgitation, as well as pyrosis, dyspepsia, esophagitis, duodenitis, gastritis, melena, and dark, tarry stools.  Competent medical evidence described these symptoms as "chronic" and "severe."  See VA treatment records and examination reports dated April 2002, August 2004, April and November 2006, October 2007, April 2008, July and August 2009, and February and October 2010.   

The Board also finds highly probative the Veteran's self-reported symptoms, including frequent constipation or diarrhea with constant abdominal distress, bloating, flatulence, "unbearable" heartburn, regurgitation, occasional arm pain or pain behind the breastbone, and "extreme" difficulty swallowing.  In this regard, the Veteran is competent to report her subjective symptoms.  See Davidson, 581 F.3d. at 1315.  The Board ultimately finds these lay reports to be competent, credible, and probative, especially in light of the Veteran's in-service training as a medical specialist.  Thus, resolving all doubt in the Veteran's favor, the Board finds that these symptom combinations are productive of severe impairment of health.  Accordingly, the Veteran is entitled to a 60 percent evaluation for her service-connected gastrointestinal disability, but not higher, for the entire period of time covered by the appeal under Diagnostic Code 7346. 

The Board has also considered other digestive disability diagnostic codes contained in 38 C.F.R. § 4.114.  The Board is aware that the Veteran has been diagnosed as having multiple gastrointestinal disabilities during the pendency of the appeal, including esophagitis, duodenitis, gastritis, PUD, and hiatal hernia.    

Diagnostic Code 7203 (stricture of the esophagus) is potentially applicable in this case given the Veteran's subjective complaints of difficulty swallowing and the objective findings related to esophagitis and a possible dysmotility problem.  According to Diagnostic Code 7203, a 30 percent evaluation is assigned for moderate stricture of the esophagus.  A 50 percent evaluation is assigned for severe stricture of the esophagus, permitting liquids only.  An 80 percent evaluation is assigned for stricture of the esophagus permitting passage of liquids only, with marked impairment of general health.  Spasm (Diagnostic Code 7204) and acquired diverticulum (Diagnostic Code 7205) of the esophagus are rated analogously to stricture of the esophagus under Diagnostic Code 7203.

Here, however, the Board finds that a separate rating is not warranted in this case under Diagnostic Code 7203.  As noted above, the Board resolved all doubt in the Veteran's favor when assigning a 60 percent evaluation for the entire period of time covered by the appeal.  In so doing, the Board considered the nature and severity of the Veteran's esophagitis and self-reported difficulties with swallowing and determined that the Veteran's esophagitis, along with the other symptoms described in the evidence above, more nearly approximate the criteria for severe impairment of health.  See generally, 38 C.F.R. § Diagnostic Code 7346.  In addition, the difficulty swallowing was considered in assigning the 60 percent rating.  

Furthermore, there is no evidence of record to show that the Veteran is able to pass liquids only; therefore, a higher rating is not warranted under Diagnostic Code 7203.  The Board further finds that any attempt to assign a separate evaluation for esophagitis or difficulty swallowing, on top of the 60 percent rating currently assigned, would constitute impermissible pyramiding based on the manifestations that were considered in assigning that rating.  See 38 C.F.R. 4.14.

Regarding the Veteran's other diagnosed disabilities, (i.e., duodenitis, gastritis, PUD, and a hiatal hernia), 38 C.F.R. § 4.114 makes clear that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. The Board has determined herein that the overall disability picture warrants elevation to the next higher evaluation.  

PUD, along with GERD, may be rated by analogy to hiatal hernia under Diagnostic Code 7346.  As such, the symptoms related to the Veteran's hiatal hernia and PUD are contemplated in the currently assigned 60 percent rating.  Other potentially applicable diagnostic codes for duodenitis, gastritis, and PUD include Diagnostic Codes 7304, 7305, 7306, 7307, 7318, and 7319.

Diagnostic Code 7304 contemplates a rating for gastric ulcers.  Gastric ulcers are rated under Diagnostic Code 7305, which pertains to duodenal ulcers.  According to Diagnostic Code 7305, a 10 percent evaluation is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assigned for a moderately severe duodenal ulcer which is less than severe, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A 60 percent evaluation, the highest schedular rating available under this code provision, is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Diagnostic Code 7306 contemplates ratings for marginal (gastrojejunal) ulcers.  According to Diagnostic Code 7306, a 10 percent rating is assigned for mild marginal ulcers with brief episodes of recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for moderate marginal ulcers with episodes of recurring symptoms several times a year.  A 40 percent evaluation is assigned for moderately severe marginal ulcers with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 60 percent evaluation is assigned for severe marginal ulcers, same as pronounced with less pronounced and less continuous symptoms with definite impairment of health.  A 100 percent evaluation is assigned for pronounced marginal ulcers, periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; totally incapacitating. 

Diagnostic Code 7307 contemplates a rating for hypertrophic gastritis.  A 10 percent rating is assigned for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent rating is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation, the highest schedular rating available under this diagnostic code, is assigned for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  A notation to Diagnostic Code 7307 indicates that atrophic gastritis is a symptom of a number of diseases, including pernicious anemia.  The rater is directed to evaluate atrophic gastritis on the basis of the underlying condition.

Diagnostic Code 7318 contemplates disability ratings following the removal of the gall bladder.  For instance, a non-compensable evaluation is assigned for non-symptomatic residuals following removal of the gall bladder.  A 10 percent rating is assigned for removal of the gall bladder with mild symptoms, while a 30 percent evaluation is assigned for removal of the gall bladder with severe symptoms.  

Diagnostic Code 7319 contemplates disability ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A non-compensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

The Board has assigned a 60 percent evaluation for the entire period of time covered by the appeal and no higher ratings are available in this case pursuant to Diagnostic Codes 7304, 7305, 7307, 7318, or 7319.  With respect to Diagnostic Code 7306, the Veteran does not allege, nor does the evidence of record show, that she has the symptoms necessary to warrant a 100 percent evaluation as neither she nor the examiners have reported that the symptoms are totally incapacitating.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected bilateral plantar fasciitis and gastrointestinal disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected bilateral plantar fasciitis and gastrointestinal disability are addressed by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of a 30 percent schedular disability rating for bilateral plantar fasciitis and a 60 percent schedular disability rating for a gastrointestinal disability contemplates that there is commensurate industrial impairment as a result of the Veteran's service-connected disability.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  

The Board is aware that the Veteran reported interference and lost time in her work duties as a teacher as a consequence of her service-connected bilateral plantar fasciitis and gastrointestinal disability.  Such findings were likewise included in the most recent VA examination reports of July 2009 and October 2010.  While these service-connected disabilities interfere with the Veteran's employment, there is no indication that there is interference beyond that contemplated by the assigned ratings.  Her signs and symptoms, as described in significant detail above, are contemplated by the schedular rating criteria.  Moreover, the pain, weakness, swelling, fatigue, and lack of endurance which resulted in limitations with respect to standing and walking were considered in assigning the 30 percent rating for bilateral plantar fasciitis.  The pain, nausea, reflux, arm pain, heartburn, regurgitation, dysphagia, and constipation which resulted in limitations including the need to stay near a bathroom were also considered in assigning the 60 percent evaluation.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran, by her own account, has indicated that her service-connected bilateral plantar fasciitis and gastrointestinal disability interfered with her ability to work as she reduced the number of hours worked from full-time to part-time and requested accommodation to be near to the bathroom.  The Veteran has not alleged, nor does the evidence of record reflect, that she is unable to obtain or maintain substantially gainful employment as a consequence of these service-connected disabilities alone.  Therefore, the issue of entitlement to TDIU is not before the Board at this time.  

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for bilateral plantar fasciitis, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

As to the issue of the Veteran's increased rating for a gastrointestinal disability, in August 2001, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate her request for an increased rating for a gastrointestinal disability.  Specifically, the Veteran was advised to submit evidence showing her service-connected gastrointestinal disability increased in severity.  She was notified of VA's duties and her responsibilities for identifying and obtaining evidence pertinent to his claim.  She was encouraged to submit any relevant treatment records.   

The RO subsequently issued the May 2002 rating decision currently on appeal and explained why the Veteran was not entitled to an evaluation in excess of 10 percent for her service-connected gastrointestinal disability.  The Veteran was further advised by way of a September 2002 statement of the case (SOC) of the complete criteria outlined in Diagnostic Codes 7318 and 7346.  Thereafter, the RO provided additional notice to the Veteran in July 2004.  In particular, the Veteran was instructed to submit evidence showing that her service-connected gastrointestinal disability increased in severity.  Specifically, she was advised to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  She could also submit statements on her own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file. 
 
Following the submission of additional evidence, the Veteran's disability rating was increased to 30 percent.  See December 2004 rating decision.  A supplemental statement of the case (SSOC) issued at that same time explained why the Veteran was not entitled to an evaluation in excess of 30 percent under Diagnostic Codes 7307 or 7346.  The Veteran was also provided notice of the information and evidence needed to establish a disability rating and effective date for the disability on appeal pursuant to the Court's decision in Dingess.  See May 2008 notice letter.   

For instance, the Veteran was informed to submit evidence showing the nature and severity of her condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected her ability to work.  The Veteran was also notified that she could submit lay statements from individuals who witnessed how the disability affected her.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  

Additionally, the Veteran has made specific arguments during the pendency of her claim indicating that his service-connected gastrointestinal disability increased in severity.  See statements and hearing testimony dated May 2001, July 2002, May 2003, and January 2008.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  The Veteran's claim was readjudicated following these notice letters by way of a June 2011 SSOC.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the increased rating claims for bilateral plantar fasciitis and a gastrointestinal disability.  These examinations evaluated the disabilities in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of them is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Veteran's claims were previously before the Board in February 2008 and January 2010 and were remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA/TRICARE treatment records, and affording the Veteran VA examinations.  The Veteran was afforded proper notice as discussed in the paragraph immediately above and outstanding VA/TRICARE records were obtained and associated with the claims file.  As for the VA examinations, the Board notes that the January 2010 remand order requested that the examiner discuss certain aspects or manifestations of the Veteran's bilateral plantar fasciitis, including but not limited to whether the Veteran's clawfeet were part of the service-connected disability and, if not, whether they were proximately due to or aggravated by the service-connected disability.  As the examiner found no evidence of clawfeet on physical examination, there is no prejudice to the Veteran in not providing a response. 

Similarly, the January 2010 remand order directed the AMC to afford the Veteran for a VA esophagus and hiatal hernia examination, and a stomach, duodenum, and peritoneal adhesions examination to assess the nature and severity of all of the digestive disabilities.  It appears that the Veteran was afforded only a VA C&P stomach, duodenum, and peritoneal adhesions examination in October 2010.  However, the Board notes that the VA examiner also included subjective complaints and objective findings outlined in the esophagus and hiatal hernia examination worksheet.  In light of the foregoing, the Board finds substantial compliance with the January 2010 remand order.  D'Aries, 22 Vet. App. at 105 ; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An initial 30 percent evaluation for bilateral plantar fasciitis, but not higher, is granted for the entire period of time covered by the claim.

A 60 percent evaluation for hiatal hernia with GERD, status-post gallbladder removal and IBS, but not higher, is granted for the entire period of time covered by the claim.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


